Citation Nr: 0616255	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for 
hypertension, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) initial rating 
for erectile dysfunction. 

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss for the period from October 9, 2001, to April 
25, 2005. 

4.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss for the period beginning April 26, 
2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1975.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Los Angeles, California, (hereinafter 
RO) which in pertinent part granted service connection for 
hypertension, erectile dysfunction and bilateral hearing 
loss.  The veteran expressed disagreement with the initial 
ratings assigned for these disabilities by the April 2002 
rating decision, which gave rise to the appeal before the 
Board.  As such, the principles with regard to "staged" 
ratings enumerated Fenderson v. West, 12 Vet. App. 119 (1999) 
are for application with respect to these claims.  

In February 2006, a hearing was held at the RO before the 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).  Statements by the veteran 
at his hearing could be construed as a claim of service 
connection for tinnitus; that matter is referred to the RO 
for appropriate action.   

The issues of entitlement to an increased initial rating in 
excess of 10 percent for hypertension and a rating in excess 
of 20 percent rating for bilateral hearing loss for the 
period beginning April 26, 2005, require additional 
development, and are addressed in the REMAND portion of the 
decision below.   


FINDINGS OF FACT

1.  There is no objective evidence that the service connected 
erectile dysfunction includes a deformity of the penis with 
the loss of erectile power. 

2.  The medical evidence for the period from October 9, 2001, 
to April 25, 2005, showed hearing acuity in the right ear to 
Level I and in the left ear to, at worst, Level II.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.115b, Diagnostic Code (DC) 7522 (2005).    

2.  The criteria for an initial compensable rating for 
bilateral hearing loss for the period from October 9, 2001, 
to April 25, 2005, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, DC 6100 
(2005).    
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in May 2005.  This 
letter informed him of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  In a 
September 2005 letter, the originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims adjudicated below has been obtained, and the veteran 
has been afforded appropriate VA examinations.  The record 
before the Board contains voluminous private and VA clinical 
evidence which will be addressed as pertinent, particularly 
the reports of his VA examinations provided to him for the 
specific purpose of determining if the criteria for the 
increased ratings addressed in this decision are met.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claims adjudicated below.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims adjudicated herein.  

In light of the Board's denial of the appellant's claims 
below, no additional disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App, 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues adjudicated below.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).
  
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Erectile Dysfunction

In rating a disability that is not listed in the Ratings 
Schedule, it is permissible to rate that disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7522, a compensable (20 percent) rating requires a 
deformity of the penis with loss of erectile power.  

An April 2002 rating decision granted service connection for 
erectile dysfunction, as secondary to diabetes, and assigned 
a noncompensable rating by analogy to DC 7522.  This rating 
decision also awarded the veteran entitlement to special 
monthly compensation due to the loss of a creative organ.  
Evidence of record at that time included an April 2002 VA 
examination at which time the veteran described having 
erectile dysfunction since 1988 which he attributed to taking 
Glucophage for diabetes.  He said he had no problem with 
urination or incontinence.  The physical examination of 
genitalia was normal.  The veteran also described erectile 
dysfunction at a July 2002 VA examination, and a physical 
examination did not reveal any deformities of the penis.  The 
veteran declined a urology consultation at that time.  At his 
February 2006 hearing before the undersigned, the veteran 
testified that his erectile dysfunction was "bad" and that 
his hypertension medication was contributing to this problem.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes first that the diagnostic code chosen 
by the RO was appropriate as the criteria under DC 7122, 
deformity of the penis with erectile dysfunction, are closely 
analogous to the anatomical location, symptomatology and 
functioning, or lack thereof, associated with the disability 
at issue.  See Lendenmann, supra.  The objective clinical 
evidence, as described above, simply does not demonstrate 
that the service connected disability includes the loss of 
erectile power and a deformity of the penis.  As such, a 
compensable rating under DC 7522 cannot be assigned. Review 
of the other potentially applicable codes for rating 
genitourinary disabilities at 38 C.F.R. §§ 4.115a and 4.115b 
does not reveal another diagnostic code under which increased 
compensation could be assigned, beyond that which is 
currently represented by the award of special monthly 
compensation for the loss of use of a creative organ.  

The Board has also reviewed the claim for an increased rating 
for erectile dysfunction mindful of the guidance of 
Fenderson.  The RO has noted consideration of all pertinent 
evidence, and has assigned the noncompensable rating  since 
the grant of service connection.  The Board on review concurs 
with that rating.  The logic set forth above, in determining 
that a compensable rating is not warranted, is the same as 
used to determine that higher "staged" ratings are not 
warranted for an earlier time.  Thus, a compensable rating 
for erectile dysfunction is not warranted for any portion of 
the time period in question.
 
B.  Hearing Loss Rating for the period from October 9, 2001, 
to April 26, 2005

The amended version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA, 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25,202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  

With the above criteria in mind, the relevant facts will be 
summarized.  As noted previously, service connection for 
bilateral hearing loss was granted by the April 2002 rating 
decision which gave rise to this appeal.  A noncompensable 
rating was assigned effective from October 9, 2001.  
Pertinent evidence before the adjudicators at that time 
included reports from private audiometric testing conducted 
in April 2002, which showed pure tone thresholds, in 
decibels, as follows:




HERTZ



Avg
1000
2000
3000
4000
RIGHT
36
15
35
55
40
LEFT
43
20
35
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

At a VA audiological evaluation conducted in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Avg
1000
2000
3000
4000
RIGHT
49
35
50
55
55
LEFT
60
40
55
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in each ear. 

Thereafter, a June 2005 VA audiometric evaluation showed a 
deterioration in the veteran's hearing, and a 20 percent 
rating was assigned for bilateral hearing loss based on these 
reading effective from April 26, 2005, by an August 2005 
rating decision.  As such, the issue for consideration is 
entitlement to a compensable rating for bilateral hearing 
loss prior to April 26, 2005.  

Applying the pertinent criteria above to the issue at hand, 
the most relevant evidence to consider is contained in the 
reports from the April 2002 and May 2004 VA audiometric 
examinations.  See Lendenmann, 3 Vet. App. at 345, 349.  The 
findings from these examinations reflect  Level I hearing in 
the right ear and, at worst, Level II hearing in the left ear 
under 38 C.F.R. § 4.85.  It is noted that the findings from 
the April 2002 and May 2004 VA examinations do not represent 
exceptional hearing loss as described by 38 C.F.R. § 4.86, 
and represent noncompensable hearing loss under Table VII.  
Therefore, the proper rating, prior to April 26, 2005, for 
the service-connected bilateral hearing loss has been 
assigned, and there is no basis for a higher schedular rating 
for this condition for this period.  

The Board also notes that the effective date for an increased 
rating cannot be assigned earlier than the date entitlement 
arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  It was 
not until the June 2005 VA audiometric examination that there 
was clinical evidence of deterioration in hearing 
demonstrating "entitlement" to a 20 percent rating under 
the VA Schedule for Rating Disabilities.  As there was no 
such clinical evidence of record for the period in question, 
a compensable rating prior to April 26, 2005, cannot be 
assigned.  
 
In summary, and as indicated above, ratings for hearing loss 
are determined by a mechanical application of the Rating 
Schedule to the audiometric findings.  Lendenmann, supra, 3 
Vet. App. at 345.  Application of the Rating Schedule 
provisions to the audiometric findings during the period in 
question does not warrant the assignment of a compensable 
rating, to include on the basis of a "staged" rating.  

C.  Extraschedular/Final Considerations

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bilateral hearing loss for the period in question 
or erectile dysfunction is demonstrated, nor is there any 
other evidence that these conditions involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran, to include in sworn testimony before the 
undersigned, asserts a much more debilitating condition due 
to the conditions addressed above than was demonstrated by 
the clinical evidence of record, and the Board fully respects 
the veteran's sincere assertions in this case.  However, it 
finds the probative weight of this positive evidence to be 
overcome by the more objective negative evidence cited above.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claims 
must be denied.  Gilbert, 1 Vet. App. at 49.   

ORDER

Entitlement to a compensable initial rating for erectile 
dysfunction is denied. 

Entitlement to a compensable initial rating for bilateral 
hearing loss for the period from October 9, 2001, to April 
25, 2005, is denied. 


REMAND

At the February 2006 hearing, testimony was presented to the 
effect that the veteran's hypertension and bilateral hearing 
loss had worsened, and VA examinations to assess the severity 
of these conditions were requested.  Reference was also made 
to additional pertinent treatment records that may be 
relevant to these claims that have not been obtained.  As 
such, the issues of entitlement to increased ratings for 
hypertension and bilateral hearing loss for the period 
beginning April 26, 2005, must be remanded in order to 
fulfill the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  

1.  Obtain any records from the VA Loma 
Linda Medical Center pertaining to 
treatment for hypertension and bilateral 
hearing loss that are not already of 
record.  Any other pertinent VA 
outpatient treatment records should be 
obtained.

2.  After securing any necessary 
authorization, the RO should obtain any 
pertinent records of treatment, not 
already of record, rendered by Dr. Steven 
Wilson, 1201 Brookside Avenue, Redlands, 
CA, 92373.  

3.  Schedule the veteran for VA 
audiometric and cardiovascular 
examinations to determine the current 
extent and severity of his service-
connected hypertension and bilateral 
hearing loss.  All appropriate testing 
should be conducted and the claims folder 
should be made available to the 
examiner(s) prior to the examination.   

4.  Following the completion of the 
development requested above, the claims 
for increased ratings for hypertension 
and bilateral hearing loss for the period 
beginning April 26, 2005 should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims that have been remanded, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the those claims.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


